Exhibit 99.2 THE MORTGAGE POOL The following information sets forth in tabular format certain information, as of the Cut–off Date, about the Mortgage Loans included in the Mortgage Pool in respect of Loan Group 1, Loan Group 2 and the Mortgage Pool as a whole.Other than with respect to rates of interest, percentages are approximate.In addition, the percentages in the column entitled “Percent of Aggregate Principal Balance Outstanding” are stated by that portion of the Cut–off Date Pool Principal Balance representing Loan Group 1, Loan Group 2 or the Mortgage Pool as a whole.The sum of the columns below may not equal the total indicated due to rounding.In addition, each weighted average Credit Bureau Risk Score set forth below has been calculated without regard to any Mortgage Loan for which the Credit Bureau Risk Score is unknown. GROUP 1 MORTGAGE LOANS Mortgage Loan Programs for the Group 1 Mortgage Loans in the Mortgage Pool Mortgage Loan Program Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Gross Mortgage Rate Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan–to–Value Ratio 30-Year 6-month LIBOR 26 $5,980,266 0.88 % $230,010 7.786 % 359.97 581 86.4 % 2/28 6-month LIBOR 1,694 271,893,899 39.98 160,504 8.423 359.83 592 81.5 2/38 6-month LIBOR 738 160,555,469 23.61 217,555 8.045 479.96 583 79.1 2/28 6-month LIBOR – 60-month Interest Only 208 48,867,249 7.19 234,939 7.467 359.91 659 83.0 2/28 6-month LIBOR – 40/30-Year Balloon 73 15,542,859 2.29 212,916 8.297 359.60 577 76.6 3/27 6-month LIBOR 116 16,573,136 2.44 142,872 8.307 358.58 598 79.4 3/37 6-month LIBOR 27 6,270,247 0.92 232,231 7.289 480.00 600 77.3 3/27 6-month LIBOR – 60-month Interest Only 14 3,515,982 0.52 251,142 6.917 360.00 674 80.8 3/27 6-month LIBOR – 40/30-Year Balloon 1 301,746 0.04 301,746 6.650 360.00 548 78.3 5/25 6-month LIBOR 23 5,276,299 0.78 229,404 7.706 359.93 598 81.7 5/35 6-month LIBOR 20 4,768,808 0.70 238,440 7.778 480.00 600 76.1 5/25 6-month LIBOR – 120-month Interest Only 6 1,666,020 0.25 277,670 6.930 360.00 676 86.3 10-Year Fixed 4 264,298 0.04 66,074 8.443 119.20 605 62.2 15-Year Fixed 26 3,857,592 0.57 148,369 7.736 179.87 602 68.5 20-Year Fixed 21 3,322,325 0.49 158,206 7.745 240.00 595 70.2 25-Year Fixed 4 469,500 0.07 117,375 7.442 300.00 613 67.4 30-Year Fixed 574 99,420,002 14.62 173,206 7.834 359.64 603 75.5 30-Year Fixed – Credit Comeback 21 2,947,352 0.43 140,350 8.777 359.01 599 81.7 40-Year Fixed 116 24,566,841 3.61 211,783 7.859 479.79 599 74.7 40-Year Fixed – Credit Comeback 5 1,114,950 0.16 222,990 8.772 480.00 606 81.9 40/30-Year Fixed Balloon 11 2,824,940 0.42 256,813 7.896 359.61 613 75.8 Total 3,728 $679,999,778 100.00 % Original Terms to Stated Maturity for the Group 1 Mortgage Loans in the Mortgage Pool Original Term (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Gross Mortgage Rate Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan–to–Value Ratio ARM 360 2,161 $369,617,455 54.36 % $171,040 8.243 % 359.78 601 81.5 % ARM 480 785 171,594,524 25.23 218,592 8.010 479.97 584 78.9 Fixed 120 4 264,298 0.04 66,074 8.443 119.20 605 62.2 Fixed 180 26 3,857,592 0.57 148,369 7.736 179.87 602 68.5 Fixed 240 21 3,322,325 0.49 158,206 7.745 240.00 595 70.2 Fixed 300 4 469,500 0.07 117,375 7.442 300.00 613 67.4 Fixed 360 606 105,192,294 15.47 173,585 7.862 359.62 604 75.7 Fixed 480 121 25,681,791 3.78 212,246 7.899 479.80 600 75.1 Total 3,728 $679,999,778 100.00 % Mortgage Loan Principal Balances for the Group 1 Mortgage Loans in the Mortgage Pool Range of Mortgage Loan Principal Balances Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Gross Mortgage Rate Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan–to–Value Ratio $25,000.01 – $50,000.00 14 $674,791 0.10 % $48,199 10.120 % 346.26 609 67.9 % $50,000.01 – $75,000.00 287 18,260,917 2.69 63,627 9.610 358.92 600 83.0 $75,000.01 – $100,000.00 443 39,136,658 5.76 88,345 8.943 372.16 597 81.2 $100,000.01 – $150,000.00 953 118,169,224 17.38 123,997 8.426 379.37 597 80.8 $150,000.01 – $200,000.00 695 121,253,896 17.83 174,466 8.199 391.93 595 78.6 $200,000.01 – $250,000.00 487 109,183,349 16.06 224,196 8.007 397.17 594 78.8 $250,000.01 – $300,000.00 356 97,619,142 14.36 274,211 7.830 403.23 598 79.4 $300,000.01 – $350,000.00 272 88,472,000 13.01 325,265 7.787 400.19 596 79.1 $350,000.01 – $400,000.00 155 58,324,559 8.58 376,287 7.586 410.29 596 78.8 $400,000.01 – $450,000.00 49 20,218,193 2.97 412,616 7.398 392.90 614 79.8 $450,000.01 – $500,000.00 10 4,824,411 0.71 482,441 8.291 396.53 619 86.6 $500,000.01 – $550,000.00 5 2,615,637 0.38 523,127 7.629 383.65 635 72.9 $600,000.01 – $650,000.00 2 1,247,000 0.18 623,500 8.751 421.78 636 85.2 Total 3,728 $679,999,778 100.00 % 2 State Distribution of the Mortgaged Properties for the Group 1 Mortgage Loans in the Mortgage Pool State Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Gross Mortgage Rate Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan–to–Value Ratio Alabama 44 $5,168,069 0.76 % $117,456 9.036 % 371.35 595 87.3 % Alaska 15 2,905,820 0.43 193,721 8.669 387.71 608 87.8 Arizona 140 25,076,392 3.69 179,117 8.165 400.36 609 77.8 Arkansas 22 2,811,667 0.41 127,803 8.866 380.15 597 88.8 California 374 105,136,513 15.46 281,114 7.495 417.54 592 73.1 Colorado 47 7,794,419 1.15 165,839 8.215 393.46 620 85.7 Connecticut 66 12,636,479 1.86 191,462 8.362 402.36 598 82.5 Delaware 14 2,548,460 0.37 182,033 7.956 402.50 595 80.9 District of Columbia 10 2,547,667 0.37 254,767 7.494 398.80 596 72.0 Florida 373 73,134,748 10.76 196,072 8.063 394.13 598 78.8 Georgia 209 30,836,405 4.53 147,543 8.614 381.57 602 86.4 Hawaii 19 6,768,844 1.00 356,255 8.038 394.54 624 81.0 Idaho 22 3,296,320 0.48 149,833 8.083 377.80 589 86.3 Illinois 166 32,029,243 4.71 192,947 8.398 387.48 607 83.1 Indiana 62 6,213,715 0.91 100,221 9.041 365.01 598 85.0 Iowa 31 3,522,304 0.52 113,623 8.702 360.00 602 86.5 Kansas 25 3,051,385 0.45 122,055 8.557 376.57 593 84.1 Kentucky 23 3,046,544 0.45 132,458 8.811 375.59 598 90.4 Louisiana 38 4,979,307 0.73 131,034 8.210 362.30 601 82.9 Maine 14 2,411,472 0.35 172,248 8.351 394.10 581 82.4 Maryland 155 33,181,112 4.88 214,072 7.780 407.86 594 77.4 Massachusetts 100 23,111,654 3.40 231,117 7.834 395.55 593 76.2 Michigan 108 13,166,720 1.94 121,914 8.694 380.63 596 84.6 Minnesota 60 10,916,660 1.61 181,944 8.193 377.52 605 79.8 Mississippi 33 3,894,995 0.57 118,030 7.949 365.50 612 85.4 Missouri 101 12,509,342 1.84 123,855 8.796 381.77 601 86.3 Montana 15 2,366,122 0.35 157,741 8.792 359.93 602 81.6 Nebraska 2 150,650 0.02 75,325 9.967 360.00 620 97.3 Nevada 53 11,379,179 1.67 214,701 7.867 390.48 607 80.8 New Hampshire 11 2,254,722 0.33 204,975 7.998 411.42 593 79.1 New Jersey 136 32,893,298 4.84 241,862 8.107 392.02 591 77.7 New Mexico 28 4,114,357 0.61 146,941 8.450 385.71 579 79.2 New York 155 39,413,436 5.80 254,280 7.545 384.05 594 72.5 North Carolina 108 13,247,338 1.95 122,661 8.711 380.10 600 84.7 North Dakota 4 401,159 0.06 100,290 9.494 397.09 590 94.8 Ohio 75 7,415,324 1.09 98,871 9.175 371.98 598 86.3 Oklahoma 25 2,411,057 0.35 96,442 9.019 367.72 587 86.4 Oregon 65 13,130,714 1.93 202,011 7.842 417.55 602 79.0 Pennsylvania 80 11,597,448 1.71 144,968 8.494 381.24 584 83.6 Rhode Island 7 1,892,150 0.28 270,307 8.336 424.29 590 81.1 South Carolina 49 7,194,789 1.06 146,832 8.553 385.44 589 79.6 South Dakota 3 315,875 0.05 105,292 8.920 435.79 591 88.9 Tennessee 69 7,702,311 1.13 111,628 8.831 377.06 611 87.9 Texas 231 25,852,929 3.80 111,917 8.477 357.33 598 82.6 Utah 61 10,622,056 1.56 174,132 8.221 373.04 612 81.3 Vermont 10 1,792,007 0.26 179,201 8.334 407.17 604 79.8 Virginia 110 21,178,727 3.11 192,534 7.988 390.33 580 79.5 Washington 102 22,278,892 3.28 218,421 8.023 408.03 592 81.2 West Virginia 10 1,395,605 0.21 139,561 8.580 366.29 601 80.3 Wisconsin 42 5,402,655 0.79 128,635 8.784 373.96 610 85.1 Wyoming 6 900,723 0.13 150,120 8.442 360.00 594 87.1 Total 3,728 $679,999,778 100.00 % 3 Loan–to–Value Ratios for the Group 1 Mortgage Loans in the Mortgage Pool Range of Loan–to–Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Gross Mortgage Rate Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan–to–Value Ratio 50.00 or Less 151 $23,701,794 3.49 % $156,966 7.621 % 386.76 577 41.2 % 50.01 – 55.00 71 14,534,089 2.14 204,705 7.181 404.31 582 52.9 55.01 – 60.00 100 20,538,162 3.02 205,382 7.368 399.23 581 57.7 60.01 – 65.00 154 32,156,270 4.73 208,807 7.658 396.22 576 63.2 65.01 – 70.00 199 41,197,547 6.06 207,023 7.892 399.79 572 68.5 70.01 – 75.00 289 60,220,185 8.86 208,374 7.960 392.43 572 73.7 75.01 – 80.00 1,097 186,000,653 27.35 169,554 7.995 390.17 613 79.5 80.01 – 85.00 485 93,884,893 13.81 193,577 8.214 397.46 583 84.3 85.01 – 90.00 608 120,460,110 17.71 198,125 8.195 392.17 607 89.4 90.01 – 95.00 355 58,817,944 8.65 165,684 8.782 392.13 612 94.6 95.01 – 100.00 219 28,488,132 4.19 130,083 9.252 381.85 624 99.8 Total 3,728 $679,999,778 100.00 % Combined Loan–to–Value Ratios(1) for the Group 1 Mortgage Loans in the Mortgage Pool Range of Combined Loan–to–Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Gross Mortgage Rate Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan–to–Value Ratio 50.00 or Less 149 $23,262,556 3.42 % $156,125 7.623 % 386.67 578 41.1 % 50.01 – 55.00 71 14,372,089 2.11 202,424 7.221 405.77 580 52.7 55.01 – 60.00 100 20,538,162 3.02 205,382 7.368 399.23 581 57.7 60.01 – 65.00 154 32,571,858 4.79 211,506 7.628 395.75 577 62.9 65.01 – 70.00 197 40,914,547 6.02 207,688 7.886 400.06 572 68.5 70.01 – 75.00 275 58,066,069 8.54 211,149 7.969 393.89 570 73.7 75.01 – 80.00 535 101,705,122 14.96 190,103 8.014 394.37 582 79.1 80.01 – 85.00 483 94,161,729 13.85 194,952 8.210 397.94 584 84.2 85.01 – 90.00 619 121,954,315 17.93 197,018 8.203 391.92 606 89.2 90.01 – 95.00 363 59,923,210 8.81 165,078 8.792 392.74 611 94.2 95.01 – 100.00 782 112,530,121 16.55 143,900 8.272 382.92 643 85.0 Total 3,728 $679,999,778 100.00 % (1) The Combined Loan–to–Value Ratios presented in the foregoing table reflect only certain junior lien mortgage loans secured by the related Mortgaged Properties.See the definition of “Combined Loan–to–Value Ratio” under “The Mortgage Pool—Loan–to–Value Ratio” in the Prospectus Supplement. 4 Current Mortgage Rates for the Group 1 Mortgage Loans in the Mortgage Pool Range of Current Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Gross Mortgage Rate Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan–to–Value Ratio 4.501 – 5.000 2 $601,200 0.09 % $300,600 4.955 % 436.33 553 66.3 % 5.001 – 5.500 6 1,889,176 0.28 314,863 5.380 439.43 647 81.2 5.501 – 6.000 40 10,432,968 1.53 260,824 5.845 400.68 625 72.3 6.001 – 6.500 125 32,369,411 4.76 258,955 6.352 404.43 621 73.1 6.501 – 7.000 368 88,264,997 12.98 239,851 6.834 393.67 612 73.8 7.001 – 7.500 425 89,096,535 13.10 209,639 7.337 393.30 602 76.0 7.501 – 8.000 612 113,898,411 16.75 186,109 7.819 386.04 600 78.6 8.001 – 8.500 552 99,923,934 14.69 181,022 8.320 396.52 599 81.2 8.501 – 9.000 659 115,734,549 17.02 175,621 8.808 395.20 589 82.2 9.001 – 9.500 439 69,020,029 10.15 157,221 9.292 391.64 581 84.5 9.501 – 10.000 275 37,779,400 5.56 137,380 9.717 387.82 575 84.8 10.001 – 10.500 90 9,848,031 1.45 109,423 10.287 385.48 577 87.8 10.501 –11.000 70 5,803,200 0.85 82,903 10.774 374.16 582 91.4 11.001 –11.500 32 2,840,494 0.42 88,765 11.284 394.13 564 86.6 11.501 –12.000 19 1,431,211 0.21 75,327 11.797 362.73 577 89.5 12.001 –12.500 9 772,595 0.11 85,844 12.245 360.00 576 93.7 12.501 –13.000 3 186,300 0.03 62,100 12.806 360.00 606 100.0 13.001 –13.500 1 47,500 0.01 47,500 13.375 360.00 614 95.0 13.501 –14.000 1 59,838 0.01 59,838 13.750 360.00 561 90.0 Total 3,728 $679,999,778 100.00 % Types of Mortgaged Properties for the Group 1 Mortgage Loans in the Mortgage Pool Mortgaged Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Gross Mortgage Rate Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan–to–Value Ratio Single Family Residence 2,922 $518,755,388 76.29 % $177,534 8.129 % 392.94 595 79.5 % Planned Unit Development 464 89,692,295 13.19 193,302 7.978 388.27 602 81.6 Low–Rise Condominium 171 28,601,871 4.21 167,262 8.261 396.00 609 80.4 Two Family Home 133 32,901,365 4.84 247,379 8.052 400.23 607 77.1 Three Family Home 15 3,874,745 0.57 258,316 7.591 416.20 599 66.9 Four Family Home 12 3,326,387 0.49 277,199 7.860 372.32 631 69.8 High–Rise Condominium 11 2,847,727 0.42 258,884 8.197 401.38 628 78.1 Total 3,728 $679,999,778 100.00 % Loan Purposes for the Group 1 Mortgage Loans in the Mortgage Pool Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Gross Mortgage Rate Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan–to–Value Ratio Refinance – Cash Out 2,550 $522,277,154 76.81 % $204,815 7.982 % 396.19 591 77.9 % Purchase 931 113,930,567 16.75 122,374 8.772 380.27 623 86.5 Refinance – Rate/Term 247 43,792,057 6.44 177,296 7.862 386.19 604 81.3 Total 3,728 $679,999,778 100.00 % 5 Occupancy Types for the Group 1 Mortgage Loans in the Mortgage Pool(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Gross Mortgage Rate Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan–to–Value Ratio Owner Occupied 3,556 $650,701,608 95.69 % $182,987 8.092 % 393.07 595 79.6 % Investment Property 119 18,863,928 2.77 158,520 8.518 394.17 644 78.6 Second Home 53 10,434,242 1.53 196,872 8.268 378.66 639 80.3 Total 3,728 $679,999,778 100.00 % (1) Based on representations by the Mortgagors at the time of origination of the related Mortgage Loans. Remaining Terms to Stated Maturity for the Group 1 Mortgage Loans in the Mortgage Pool Range of Remaining Terms (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Gross Mortgage Rate Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan–to–Value Ratio 1 – 120 4 $264,298 0.04 % $66,074 8.443 % 119.20 605 62.2 % 121 – 180 26 3,857,592 0.57 148,369 7.736 179.87 602 68.5 181 – 300 25 3,791,825 0.56 151,673 7.708 247.43 597 69.8 301 – 360 2,767 474,809,749 69.82 171,597 8.159 359.74 602 80.2 Greater than 360 906 197,276,315 29.01 217,744 7.995 479.94 586 78.4 Total 3,728 $679,999,778 100.00 % Loan Documentation Types for the Group 1 Mortgage Loans in the Mortgage Pool Loan Documentation Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Gross Mortgage Rate Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan–to–Value Ratio Full Documentation 2,485 $418,499,640 61.54 % $168,410 7.988 % 393.91 590 80.9 % Stated Income 1,243 261,500,139 38.46 210,378 8.296 391.22 609 77.4 Total 3,728 $679,999,778 100.00 % 6 Credit Bureau Risk Scores(1) for the Group 1 Mortgage Loans in the Mortgage Pool Range of Credit Bureau Risk Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Gross Mortgage Rate Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan–to–Value Ratio 801 – 820 1 $136,000 0.02 % $136,000 6.325 % 480.00 816 80.0 % 781 – 800 6 1,268,650 0.19 211,442 7.605 388.57 789 83.4 761 – 780 4 584,623 0.09 146,156 8.579 380.28 771 81.4 741 – 760 6 1,551,919 0.23 258,653 7.386 359.87 754 80.6 721 – 740 39 6,834,712 1.01 175,249 7.867 379.04 731 82.5 701 – 720 49 9,876,083 1.45 201,553 7.585 384.75 710 83.3 681 – 700 97 19,316,028 2.84 199,134 7.574 377.61 688 79.4 661 – 680 212 40,481,906 5.95 190,952 7.704 380.96 670 82.6 641 – 660 382 71,778,026 10.56 187,901 7.793 379.78 650 82.7 621 – 640 407 73,501,768 10.81 180,594 7.784 385.79 631 82.1 601 – 620 515 88,926,859 13.08 172,674 8.089 398.27 609 81.1 581 – 600 481 83,433,126 12.27 173,458 8.279 394.55 590 81.3 561 – 580 532 95,458,219 14.04 179,433 8.246 393.33 570 79.1 541 – 560 446 84,052,029 12.36 188,457 8.339 400.73 551 77.6 521 – 540 343 64,658,209 9.51 188,508 8.441 405.77 531 74.2 501 – 520 199 35,970,122 5.29 180,754 8.510 402.61 512 71.4 500 or Less 9 2,171,500 0.32 241,278 7.838 373.82 500 66.9 Total 3,728 $679,999,778 100.00 % (1) The Credit Bureau Risk Scores referenced in this table with respect to substantially all of the Group 1 Mortgage Loans were obtained by the respective originators from one or more credit reporting agencies, and were determined at the time of origination. Credit Grade Categories for the Group 1 Mortgage Loans in the Mortgage Pool Credit Grade Category Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Gross Mortgage Rate Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan–to–Value Ratio A 2,994 $537,213,472 79.00 % $179,430 8.083 % 391.48 606 81.2 % A– 235 47,124,439 6.93 200,530 8.128 394.58 568 77.1 B 320 61,918,928 9.11 193,497 8.154 397.00 565 74.1 C 151 29,056,813 4.27 192,429 8.397 405.76 558 67.6 C– 13 2,261,155 0.33 173,935 8.095 394.02 545 63.0 D 15 2,424,972 0.36 161,665 8.244 408.31 545 60.6 Total 3,728 $679,999,778 100.00 % 7 Prepayment Penalty Periods for the Group 1 Mortgage Loans in the Mortgage Pool Prepayment Penalty Period (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Gross Mortgage Rate Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan–to–Value Ratio 0 1,273 $222,925,505 32.78 % $175,118 8.293 % 387.46 599 80.3 % 12 186 46,271,219 6.80 248,770 7.846 384.62 598 74.5 13 1 199,826 0.03 199,826 6.700 359.00 635 54.8 24 1,848 334,311,255 49.16 180,904 8.089 399.88 593 80.4 36 420 76,291,973 11.22 181,648 7.801 383.10 607 76.8 Total 3,728 $679,999,778 100.00 % Months to Next Adjustment Date for the Group 1 Adjustable Rate Mortgage Loans in the Mortgage Pool Range of Months to Next Adjustment Date Weighted Average Months to Next Adjustment Date Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Gross Mortgage Rate Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan–to–Value Ratio 0
